Vanguard Global Minimum Volatility Fund Supplement to the Prospectus and Summary Prospectus Dated February 23, 2017 Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading "Investment Advisor": Portfolio Managers Anatoly Shtekhman, CFA, Portfolio Manager at Vanguard. He has co-managed the Fund since 2016. Fei Xu, CFA, Portfolio Manager at Vanguard. He has co-managed the Fund since May 2017. Prospectus Text Changes The following replaces similar text under the heading Investment Advisor : The managers primarily responsible for the day-to-day management of the Fund are: Anatoly Shtekhman , CFA, Portfolio Manager at Vanguard. He has been with Vanguard since 2007 and has managed investment portfolios and co-managed the Fund since 2016. Education: B.S., University of Scranton; M.S., Boston College; M.B.A., The Wharton School of the University of Pennsylvania. Fei Xu , CFA, Portfolio Manager at Vanguard. He has been with Vanguard since 2004 and has managed investment portfolios and co-managed the Fund since May 2017. Education: B.S., Peking University; M.S., University of California, Los Angeles; M.B.A., Duke University. CFA ® is a registered trademark owned by CFA Institute. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1194 052017 Vanguard Whitehall Funds Supplement to the Statement of Additional Information Dated February 23, 2017 Important Change to Vanguard Global Minimum Volatility Fund Fei Xu replaces Michael R. Roach and Binbin Guo as co-manager for Vanguard Global Minimum Volatility Fund. Anatoly Shtekhman remains as co-manager of the Fund. All references to Michael R. Roach and Binbin Guo are removed. Statement of Additional Information Text Changes In the Investment Advisory Services section, the following replaces the third paragraph under the heading 1. Other Accounts Managed on page B-52: Anatoly Shtekhman and Fei Xu co-manage Vanguard Global Minimum Volatility Fund; as of October 31, 2016, the Fund held assets of $1.6 billion. As of October 31, 2016, Mr. Shtekhman also co-managed all or a portion of 6 other registered investment companies with total assets of $59 billion and 1 other pooled investment vehicle with total assets of $136.4 million (none of which had advisory fees based on account performance). Within the same section, the following sentence is added under the heading 4. Ownership of Securities on page B-53: As of April 30, 2017, Fei Xu did not own any shares of Vanguard Global Minimum Volatility Fund. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 934B 052017
